Citation Nr: 0112037	
Decision Date: 04/26/01    Archive Date: 05/01/01

DOCKET NO.  94-32 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased disability rating for the post-
operative residuals of a right ankle sprain (also referred to 
herein as a "right ankle disability"), currently rated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 1979 to March 
1983.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision rendered in June 1994 by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A notice of 
disagreement (NOD) was received in August 1994, a statement 
of the case (SOC) was issued in August 1994, and a 
substantive appeal (SA) was received in August 1994.  

This matter was previously before the Board in May 2000, at 
which time the case was remanded to the RO for the purpose of 
affording the veteran a Board hearing.  In February 2001, the 
veteran appeared and testified before the undersigned Board 
Member at a hearing at the RO.  


REMAND

At the February 2001 Board hearing, the veteran indicated 
that his service-connected right ankle disability had 
increased in severity since the most recent VA rating 
examination in July 1998.  While a new examination is not 
required simply because of the time which has passed since 
the last examination, VA's General Counsel has indicated that 
a new examination is appropriate when there is an assertion 
of an increase in severity since the last examination.  
VAOPGCPREC 11-95 (1995).  Accordingly, the veteran must be 
afforded another rating examination before the Board may 
proceed with appellate review. 

The Board also notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This newly enacted legislation 
provides, among other things, for VA assistance to claimants 
under certain circumstances.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A).  
Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

For the reasons set forth above, the case is hereby REMANDED 
to the RO for the following actions:

1.  Any pertinent VA and private medical 
records not already of record should be 
obtained and associated with the claims 
file. 

2.  The RO should review the claims file 
and take appropriate steps to meet all 
notice/assistance provisions of the 
Veterans Claims Assistance Act of 2000.  

3.  The veteran should be scheduled for a 
VA orthopedic examination to ascertain 
the severity of the veteran's service-
connected right ankle disability.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  Any 
medically indicated special tests should 
be accomplished.  All clinical and 
special test findings should be clearly 
reported to allow for evaluation under 
applicable diagnostic criteria.  The 
examiner should clearly report range of 
motion of the right ankle.  Additionally, 
if possible the examiner should indicate 
at what point in such motions (in 
degrees) there is clinical evidence of 
pain.  The examiner should also indicate 
whether there is evidence of additional 
functional loss due to weakness, 
incoordination, or fatigue and, if so, 
whether such additional functional loss 
results in moderate or marked limitation 
of motion.  

4.  After completion of the above, the RO 
should review the expanded record and 
determine whether an increased rating for 
right ankle disability is warranted.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The purpose of this remand is to assist the veteran and to 
ensure an adequate record for appellate review.  The veteran 
and his representative are free to submit additional evidence 
and argument in support of the matters addressed by the Board 
in this remand. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).







 

